DETAILED ACTION

Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 02/16/2021 and 09/22/2020 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

	
Allowable Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure [see USPTO Notice of References Cited Form 892]:
Jost et al. (US 20210321303 A1) teaches The home network and the serving network A are connected over an N32 interface, e.g., between SEPPs for inter-PLMN communication. At any time after the UE registered to the serving network A successfully in Step 1, a malicious AMF in serving network B may, in Step 2, fake a registration request message including faked PLMN ID A to the UDM. The UDM in 3 verifies the authentication result based on SUPI and PLMN IDA. The UDM in Step 5 informs the old AMF to deregister the subscriber corresponding to SUPI. The old AMF in Step 6 deletes the mobility management (MM) context and notifies the related SMF to release the PDU sessions. (para 62 fig 5)… According to some embodiments, the home network (or the serving network) shall be able to verify whether the PLMN ID in the N32 message from the serving network (or the home network) is correct. In this case, the security policy indicates which portion of the N32 message (i.e., the registration message) includes the PLMN ID, for verification that the PLMN ID is correct (para 67).
Nair et al (US 20210321303 A1) discloses To protect NF specific content in the messages that are sent over the roaming inter-network interface, 5G introduces the SEPP as the entity residing at the perimeter of the PLMN network to protect the PLMN from outside traffic and additionally to implement transport layer security (TLS) and application layer security (ALS) for all the data and signalling exchanged between two inter-network network functions at the service layer. For example, the SEPP performs security management functions on information elements (IE) in HyperText Transport Protocol (HTTP) messages before the messages are sent externally over the roaming N32 interface. The protected HTTP messages are referred to as N32 messages. Protection such as ALS involves protecting information sent in various parts of the HTTP message including, but not limited to, HTTP Request/Response Line, HTTP header and HTTP Payload (fig 3 and 4, para 68). 
Claims 1-20 are allowed over the prior art made of record.

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which sets forth in the following:
The prior art of record does not teach the combination of claimed elements including and under the broadest reasonable interpretation of the claimed limitation consistence with the Applicant's Specification. The prior art cited above fails to teach all of the Applicant’s claimed limitation. In particularly, the claimed invention advantageously provides a finer level of detail that includes “A method for performing verification using a public land mobile network identifier (PLMN ID), comprising: receiving, by a security edge protection proxy (SEPP) in a second network, an N32 interface message from a SEPP in a first network, wherein the N32 interface message carries an N32 interface context identifier and a PLMN ID of the first network; determining, by the SEPP in the second network, whether a remote PLMN ID comprised in an N32 interface context corresponding to the N32 interface context identifier is the same as the PLMN ID carried in the N32 interface message; and in responding response to determining that the remote PLMN ID comprised in the N32 interface context is the same as the PLMN ID carried in the N32 interface message, sending, by the SEPP in the second network, a second message to a network function entity in the second network.” in combination with the other limitations of the claims, was not disclosed by, would not have been obvious over, nor would have 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety. Thus, prior art of record neither render obvious nor anticipates the combination of claimed elements in light of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion

Please see the attached PTO-892 for the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A SIDDIQI whose telephone number is (571)272-3976. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD A SIDDIQI/Primary Examiner, Art Unit 2493